636


           OFFICE     OF THE ACTORNEY         GENERAL   OF TEXAS

                                     AUSTIN




Ronorable J. M. Alla
CoURt:y AuQl.tor
Hunt aolmty
&wnrille,    Texar
Dear Slrr




       oaunty      hare the aut
       a term OS one




tlon   to a t
                 Zbat statute, htmefer,  oontatnr Xi5 zUthOTlPotlQl3
*hatever        tar hlaltlng the durrtlon of a ooXUO?.ldatlOn but
sohoot    di6trbte      oensolldatea     therslmder     aM oansollduteQ
for   all   intents    euid~
                           pwpoaes      wlt.hOut   qaal~,fl~&ti~~  OF
Honorable J. M. Allen,      Page 2



11mltation.     The only method whrrebr oonoolidateil      dlstriotr
may be diasolwd     and restored    to their original   rtatur        ta:
that provided    in Artlole   N.6.    R. C. 8.. ,iQ&5, vhfoh rrauirea
a nlliotllon  ln the mame manned aa is ptivided-for        ,their-oon-
rolldatlon   under Artiole    2806.
            Your quertion    1s therefore     anrwored     Sn the nrga-
tire.

                                            Your8   very   tmly

                                       AmmY         QEUERbL OF TEXAS




4CotW
EmLo8URJc6




                         APPROVEDAPR 1, 1941

                  -,.-wJ
                        ATTORNEY GENERAL OF TEXAS